3Jn tbe Wniteb $tates ~ourt of jfeberal ~Iaitns
                                        No. 18-25C
                                   (Filed June 7, 2018)
                                 NOT FOR PUBLICATION
                                                                           FILED
* * * * * * * * * * * * * * * * * *                                      JUN - 7 2018
                                  *                                     U.S. COURT OF
                                  *                                    FEDERAL CLAIMS
MITCHELL T. TAEBEL,               *
                                         •k


                    Plaintiff,           *
                                         *
      v.                                 *
                                         *
THE UNITED STATES,                       *
                                         *
                    Defendant.           *
                                         *
                                         *
* * * * * * * * * * * * * * * * **
                                        ORDER

      This case was filed prose on December 27, 2017, by plaintiff, Mitchell T.
Taebel. S ee generally ECF No. 1. In his complaint, Mr. Taebel alleged that the
Department of Justice is an unconstitutional expansion of the federal government's
power and therefore a violation of the Tenth Amendment of the United States
Constitution. Id. Because Mr. Taebel's claim fe ll outside of the court's jurisdiction,
this Court dismissed his complaint on January 11, 2018. See ECF No. 5. Mister
Taebel then filed a notice of appeal on January 19, 2018. See ECF No. 7. Despite
the pendency of his appeal, he now submits a request for a restraining order against
alleged surveillance by the Federal Bureau of Investigation, under Rule 65(b) of the
Rules of the United States Court of Federal Claims (RCFC).

       Considering Mr. Taebel's prose status, the Court will allow the paper to be
filed and treated as a motion for an injunction pending an appeal under RCFC 62(c).
Granting the motion, however, would be inappropriate for two reasons. First, this
court's ability to grant equitable relief under the Tucker Act is extremely limited.
See 28 U.S.C. § 1491(a)(2) & (b)(2); United States v. Tohono O'Odham Nation, 563
U.S. 307, 313 (2011) (citing United States v. King, 395 U.S. 1, 2-3 (1969)) . As Mr.
Taebel has brought neither a bid protest nor a backpay claim, his case would not
qualify for such r elief. Second, this Court h as already determined that it has no
subject-matter jurisdiction over Mr. Taebel's claim. See ECF No. 5. For these
reasons, Mr. Taebel's request for an injunction is DENIED. If Mr. Taebel wishes to
seek further relief, he should seek it from the United States Court of Appeals for the
Federal Circuit-as that is the court that currently has jurisdiction over his case.

IT IS SO ORDERED.




                                         -2-